Order of the Supreme Court, Bronx County (Kent, J.), entered December 22, 1981, which, inter alia, eliminated all arrears of child support, reduced child support, directed alimony to continue and directed the payment by defendant of alimony, child support, and attorney’s fees, modified, on the law and facts, to direct entry of judgment for alimony arrears from December 4, 1979, the date defendant ceased making such payments, and otherwise affirmed, without costs. Special Term’s order provided for the payment of the weekly sum of $98 to offset the alimony arrears but neglected to fix the date from which said arrears began. Concur — Sandler, J. P., Carro, Asch and Silverman, JJ.